Title: From Abigail Smith Adams to Ann Frances Harrod Adams, 20 September 1806
From: Adams, Abigail Smith
To: Adams, Ann Frances Harrod



My dear Nancy
Quincy Sepbr. 20 1806

Having finishd my Farm House avocations I sit down to inquire how you are, and how my dear little Girl is after your journey. the fog of the morning I feard would prevent your Sitting out early, and make it late before you reachd the much longed for paternal Habitation. I could enter into all your sensations upon approaching it, and meeting again a kind and affectionate Mother after a long seperation, with in a new character, and with a little Darling to present to her. I hope all your expectations are realized, and that after the first joy of meeting and the How do ye’s & How do yes are over, you will find time to answer all my questions; The morning after you left me—you know I had to receive the cavalcade which I presume you met, tho upon inquiry of mr Shaw he could not give any account of you, but mrs Harper inquired if the Lady had an infant with her, and my replying that she had, she said, she met a very pretty Lady in a chaise, & wonderd who she was—no sooner was the visit over than I had to undress myself and take to my bed having been seized most violently with the disorder common to the Season. in a few Hours it weakened me to such a degree, that I was obliged to send for the Dr. a terrible pain in the Head, and fever came on, so that for three Days I kept my chamber the applications relieved me; but that and the extreem Heat so debilitated me that untill this day upon the Change of weather I have not Strength to write you a line.
Mr Adams returnd on Wednesday evening for some papers, complaind much of the Heat, went again in the morning, and this day have sent mr J Greenleaf to bring him home I learn that he has been very successfull this week in obtaining his causes.
Mrs Cranch has just sent me your Letter of the 18 I rejoice to learn that you and the Baby are well I hope the pig may prove benificial, but if the Mother would not eat of a pig when it was sit before her, why should the child want it—only a pig is to cure all longings. Well if we can believe such vagaries, why should we laugh at those who believe in Faries witches &c Anatomist tell us that the inward parts of a Hog resemble those of the Humane Species more than any other animal the Brains but I never heard of any peculiar virtue in the Brains of a pig.—
Your sister Foster is still—as the country folks say, stiring about. I wish I could hear she was well a bed—least she should lose her Nurse—unless mrs Minot should follow the ten Months fashion—Susan desires to be rememberd to you, and the little Girl—little John continues unwell yet—the rest of the family are well—I hope to get well enough to go to visit Judge Cushings next week—I shall write to you when you I return. adieu my dear Nancy take good care of your Health and my little Girl who I hope will fatten upon the native soil of her Mother. Mrs Quincy came yesterday to see us, and desired to be kindly rememberd to you—
My kind regards to your Mother and Love to Betsy—tell her She must not be too witty upon my little Girl, tho it made us all laugh Heartily a Ladys writing is often call’d pot Hooks and trammels—mine I think bears a near resemblence to them, but it requires not the aid of fine writing to say that I am / most affectionatly your / Mother
A Adams